Citation Nr: 1409157	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for other right knee disability, to include degenerative joint disease (DJD), patellofemoral syndrome, and malalignment.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In October 2013, the Board remanded this matter for additional medical inquiry. The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In an October 2013 rating decision, the RO granted service connection for residuals of a right knee MCL tear and patellar subluxation of the right knee.  


FINDING OF FACT

The Veteran's other right knee disabilities, to include DJD, patellofemoral syndrome and malalignment are not related to service, or otherwise caused or made worse by his service-connected residuals of a right knee MCL tear.



CONCLUSION OF LAW

DJD, patellofemoral syndrome and malalignment were not incurred in or aggravated by service; may not be presumed to have been incurred in service; and were not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in May 2008 and October 2013 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in May 2013.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Moreover, in December 2013, the examiner provided an addendum to her opinion which addressed all theories of entitlement.  Therefore, the Board finds that the VA examiner provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

At the outset, the Board notes that service connection has been established for residuals of the right knee MCL tear and associated patellar subluxation of the right knee.  As the Veteran carries additional diagnoses of the right knee (degenerative joint disease (DJD), patellofemoral syndrome, and malalignment), those disabilities remain on appeal.  

In order to obtain service connection under 38 U.S.C.A. §1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2013).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).
In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (a)(1) (West 2002 & Supp. 2013).

Here, in addition to the knee disabilities currently service-connected, there is evidence of additional current disabilities - namely DJD, patellofemoral syndrome and malalignment of the right knee.  In regard to whether the Veteran had a right knee injury in service, the Board finds the evidence to be in equipoise.  Specifically, the Veteran has contended that he injured his knee as a result of jumping from a military aircraft.  However, there are no service treatment records to corroborate this event.  The Board notes that the Veteran's DD-214 lists his military occupational specialty as multi-engine aircraft maintenance.  Further, the Veteran is competent to report events he personally experienced.  Thus, the Board finds the evidence in equipoise and will proceed by giving him the benefit of the doubt on this element. 

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current knee disabilities are not related to his in-service injury. 

The Veteran was afforded a VA examination in May 2013 where the examiner opined that the Veteran's old MCL tear was at least as likely as not related to the reported in-service fall.   Based on this, the Board established service connection for the MCL tear, as that injury was clearly related to service.  

Regarding any current manifestations of that old tear, the examiner opined that it was an old injury that healed without residuals, and that the Veteran's current knee disability is due to his overall significant patellofemoral syndrome symptoms with arthritis.  She noted that the degree of osteoarthritis was more likely than not due to arthritic tendencies which can be attributed to the Veteran's age.  She further noted that the Veteran clearly shows overall tendencies to develop DJD as it was present significantly in both knees.  As such, she found that the current knee disabilities were not residuals of the in-service MCL tear.  

Based on this information, it was clear that the examiner did not find a causative relationship between the in-service tear and the current residuals.  However, what remained unclear was whether there was an aggravation relationship at issue.  The Board therefore remanded the remaining disabilities to seek such clarification.

It is unclear to the Board why the Veteran's service-connected MCL tear was rated prior to the clarification of the actual residuals thereof, which was directed on remand; however, separate ratings were established based on painful motion of knee due to degenerative arthritis and subluxation of the knee.

The May 2013 examiner reasserted in a December 2013 addendum that the Veteran's current knee issues were not related to the remote history of MCL tear due to the significant time lapse between service and current right knee conditions.  She noted that there were, in fact, no current residuals from the MCL tear, and therefore the current right knee conditions could not be aggravated by the mere history of the right MCL tear (again, because it healed without residual).  

Private medical evidence includes 2007 private treatment records from Dr. R.F. which indicated that the Veteran complained of right knee pain which began 4-5 years prior.  Dr. R.F. noted that the Veteran reported no apparent cause of the onset of pain.  The Veteran was diagnosed with malalignment patellofemoral and chondromalacia of patella.  

In reviewing the medical evidence, the Board finds the VA examiner's opinion more probative than the private medical evidence.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  First, Dr. R.F. never offered any nexus opinion regarding the Veteran's right knee disabilities.  He also did not mention any familiarity with the Veteran's service history or claimed injuries therein.  There are records that Dr. R.F. treated the Veteran for left knee pain in 2003.  Significant to note, the Veteran reported no pain or effusion in the right knee and had full range of motion.  In contrast, the VA examiner noted that she reviewed the Veteran's service medical records and offered a rationale as to why the Veteran's diagnosed knee disabilities were not related to service or his service-connected disability (either by causation or aggravation).  

The Board notes the Veteran's statements that he injured his right knee in service after jumping from a military aircraft and has had continuous symptoms since service.  However, in this case, the Board does not find the Veteran's arguments of continuity credible.  As mentioned earlier, the Veteran reported no right knee problems in 2003 while being treated for left knee problems.  Further, the Veteran's service treatment records, including his separation examination are negative for a right knee disorder.  Indeed, the Veteran noted several problems on his September 1968 report of medical history, including foot trouble, but did not mention any knee problems.  The earliest medical record of a right knee problem is in 2007 - almost 40 years after separation from service.  Therefore, the Board finds that the Veteran's diagnosed right knee disabilities other than the old tear are not related to service, or his service-connected residuals of a right knee MCL tear. 

Moreover, the Board notes that the development of any arthritis in the right knee is well outside the one-year period required for presumptive service connection.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given that the Board has found the unfavorable May 2013 VA examination report opinion and subsequent December 2013 addendum, to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for other right knee disability, to include degenerative joint disease (DJD), patellofemoral syndrome, and malalignment is denied. 




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


